Citation Nr: 0417848	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin condition of 
the face, to include pseudo-folliculitis barbae.

3.  Entitlement to service connection for multiple lipoma 
claimed as cysts on the arms, back, chest and face, to 
include as due to exposure to a herbicide known as Agent 
Orange.

4.  Entitlement to service connection for a skin condition of 
the feet, to include tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran-appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for post-traumatic stress disorder and for a skin disorder of 
the face and cysts.  A Supplemental Statement of the Case 
redefined the issues as set out above.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran served as a 
communications system specialist and clerk typist in the 
Republic of Vietnam from November 1970 to October 1971.  He 
reports being involved in a motor vehicle accident in Saigon 
and being subjected to enemy fire.  Although the veteran did 
not return the post-traumatic stress disorder questionnaire 
sent to him by the RO in April 2002, he testified before a 
Decision Review Officer in January 2003 with some specificity 
as to events and dates during his period of service.  The RO 
has not made any attempt to verify the veteran's alleged 
inservice stressors.

The record contains a statement from a VA psychiatrist that 
the veteran has been diagnosed with post-traumatic stress 
disorder.  His treatment records show that he has been 
considered to meet the criteria for a diagnosis of "war-
related" post-traumatic stress disorder.  

The veteran also asserts that he has a skin disorder as a 
result of exposure to the herbicide known as Agent Orange.  
He was treated for tinea between his toes during service.  
Upon current evaluation, the veteran was found to have 
pseudo-folliculitis and multiple lipoma.  Unfortunately, the 
medical evidence of record does not address the possibility 
of any diagnosed disability being a result of exposure to 
Agent Orange nor is there evidence that VA has examined the 
veteran's feet subsequent to discharge from service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records and request that the 
veteran submit any and all additional 
information he may have with respect to 
his claimed inservice stressors.

2.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
should be requested to provide (1) 
information to verify the veteran's 
alleged stressors and (2) the unit 
history for the unit to which the veteran 
was assigned while in Vietnam.  If the 
USASCRUR is not asked to verify the 
claimed stressors, the record should 
contain an explanation why verification 
was not requested.

3.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If such a 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors. The examiner should be 
supplied with the veteran's complete 
claims folder and his/her report of 
examination should include the complete 
rationale for all opinions expressed.  

4.  After obtaining all updated treatment 
records, the veteran should be scheduled 
for an examination by a physician 
knowledgeable in the area of skin 
conditions caused by the use of the 
herbicide known as Agent Orange.  The 
examiner should review the veteran's 
claims folder; examine the veteran, 
including his face, feet, arms, and 
torso; and render an opinion as to 
whether any currently diagnosed skin 
disorder is the result of exposure to 
Agent Orange.  The examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
skin disorder is due to disease or injury 
during military service, specifically 
addressing the notation of tinea during 
service.  The examiner should be 
specifically requested to comment on the 
veteran's assertion that his face 
sensitivity is the result of continued 
use of poor quality water during his 
period of service in the Republic of 
Vietnam.  All opinions expressed must be 
supported by complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



